Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on December 17, 2018 and October 13, 2020 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 1, 4, 8, 11, 15, and 18 for having the following informalities. 
Regarding claims 1, 8, and 15, the word “configurable” in the phrase “a user interface configurable to allow the authorized user to create or modify customizable awards” is erroneous. “Configurable” means one can somehow change or “configure” the user interface to allow the authorized user to create or modify the awards, and that, initially, the user interface is not configured to do the foregoing. The specification never discloses a user interface in such a state, i.e., where it must first be changed or modified to allow the authorized user to create or edit customizable awards. The word “configurable” should be changed to the past tense “configured.” 
Regarding claims 4, 11, and 18, the word “configurable” in the phrase “a menu configurable to allow the authorized user to specify the first customizable logic” is erroneous. “Configurable” means one can somehow change or “configure” the menu to allow the authorized user to specify the first customizable logic. The specification never discloses a menu in such a state, i.e., where it must first be changed or modified 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–7 and 15–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1–7 and 15–20 do not fall within at least one of the four categories of patent eligible subject matter because they include embodiments that are directed to software per se. 
Regarding claims 1–7, the broadest reasonable interpretation of a database system and/or a server system includes software-only embodiments. Note that even if the claimed “server system” were construed as hardware (or were amended to require the same), claims 1–7 would still be directed to software per se, because the “server system” is not a required component of the claimed invention. That is, claims 1–7 merely carve out the database system that is to be implemented on the server system, rather than a server system that implements the database system.
Regarding claims 15–20, the Examiner observes that the Applicant did not claim the non-transitory computer-readable medium mentioned on lines 2–3 of the claim. Instead, the Applicant claimed a computer program product that includes computer-readable program code (i.e. software) that is merely hypothetically retrievable from a non-transitory computer-readable medium. According to the plain grammar of the claim, one does not need a non-transitory computer-readable medium per se. 
Accordingly, since software is neither a process, machine, manufacture, or composition of matter, claims 1–7 and 15–20 are rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter.
CLAIM REJECTIONS – 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	ADMITTED PRIOR ART DISCLOSES CLAIMS 1–7.
Claim(s) 1–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the subject matter admitted as prior art in the specification at page 13, lines 26–31 (hereafter “Admitted Prior Art”).
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04. 
In this case, claims 1–7 require nothing more than a general purpose “database system implemented using a server system” that is merely “configurable” to cause the activities listed in claims 1–7. That is, to infringe or anticipate claims 1–7, the alleged infringer or prior art database system need not include the any of the limitations in the body of the claims (i.e., line 5 et seq. on page 23 of the application) because the Applicant did not claim a database system “configured to” perform any of those instructions. The Applicant merely claimed a database system that is “configurable” (i.e., merely capable of being configured) to cause the acts listed in the claims. The 
Since any conventional general purpose computing system, by its very definition, is “configurable” to receive, store, and/or execute computer instructions, claim 1 reads on any general purpose computer, and the additional elements recited in claims 2–7 further limit merely the optional portion of claim 1. Claim scope is not limited by optional claim language.
To that end, on page 13 of the specification, the Applicant at least admits that the basic components of a general purpose computer, such as a “processor system 912A, memory system 912B, input system 912C, and output system 912D,” are “conventional” and “well-known,” (Spec. 13 ll. 26–31) thereby meeting the “database system implemented using a server system” element of claim 1. Per the claim construction above, the conventional admittedly well-known computer system need not be configured to perform any of the remaining steps described in claims 1–7, it must merely be “configurable” to do so. The admitted general purpose computer is “configurable” to cause the claimed acts because the memory system 912B, being a conventional memory system, is at least capable of storing computer code that causes the known processor system 912A to perform the claimed acts. The memory system 912B does not necessarily have said computer code stored thereon, but the claim only requires it to be configurable (i.e., capable of being programmed) to do so. 
II.	VENTRICE DISCLOSES CLAIMS 1, 2, 4–9, 11–16, AND 18–20.
Claims 1, 2, 4–9, 11–16, and 18–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0189814 A1 (“Ventrice”).
Claim 1
Ventrice discloses a database system implemented using a server system, the database system configurable to cause:
maintaining, in association with a learning platform, an achievement platform, 

the achievement platform being configurable to provide awards associated with the learning platform to users of an application or service for achievements associated with the application or service;
The gamification system that the adaptive wizard framework produces “can be published on a website of the user,” and “be implemented by the customer to recognize and award desired behavior patterns and boost engagement in order to achieve the one or more goals of the customer.” Ventrice ¶ 87.
displaying, on a device of an authorized user of the achievement platform, a user interface configurable to allow the authorized user to create or modify customizable awards, 
“The feature module 316 can identify required features 318, recommended features 320, and/or optional features 322,” and then “cause the display of the required features 318, the recommended features 320 and/or the optional features 322 on a customer computing device via the user interface,” Ventrice ¶ 77, including “options to configure the respective features via the user interface.” Ventrice ¶ 78. In general, “a feature [is] a set of recognition constructs and visualizations combined with an explicit purpose in mind.” Ventrice ¶ 19. For example, features “can include tracks (e.g., expertise tracks, affinity tracks, etc.), awards, levels, competitions, currencies (e.g., karma currency or good deed points, expertise currency, etc.), task lists, repeating task lists, career badges, data visualizations, collections, streaks, streams (e.g., activity streams, personal streams, etc.), people following, content following, redemptions (e.g., points redemption, badge redemption, scheduled redemption, etc.), scheduled raffles, prompts, and the like.” Ventrice ¶ 53.

“For example, the feature module can recommend that the customized gamification system include a progressive levels system (e.g., various levels of achievement) for a user to accomplish in order to encourage participation. In such an example, feature module can cause for display a user interface for the customer to select, rename and/or modify various levels. For example, the feature module can display Novice, Student, Citizen, Veteran and Champion levels with corresponding point thresholds of 5, 20, 50, 200 and 300 points. The customer can modify the levels, such as by renaming the level or changing the point threshold needed to achieve each level.” Ventrice ¶ 54.
the authorized user being affiliated with a first one of a plurality of organizations implementing the application or service;
The customer is an enterprise that is purchasing gamification services in order to motivate achievement of one or more goals in the enterprise. See Ventrice ¶¶ 86–87. The customer may be one of a plurality of customers. See Ventrice ¶ 159.
It should be understood, however, that this claim element fails to limit the scope of the claim, because the authorized user is not a component of the claimed database system, and therefore, his affiliation with an organization is not material to patentability. See MPEP § 2115 (“[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”); see also Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (explaining that “a description of the environment in which a claimed invention operates” is to be distinguished “from a limitation on the claimed invention itself.”). Thus, although Ventrice explicitly discloses this optional claim element, prior art generally need not disclose or teach the authorized user’s affiliations in order to make a proper finding of anticipation or obviousness.

“In some examples, the adaptive wizard framework can include a building module 326. The building module 326 can receive input from the scenario module, the goal-defining module 308, the feature module 316, and/or the visualization module 324. In various examples, the building module 326 can process the inputs, and build a customized gamification system for the customer. The customized gamification system can be built and/or designed to achieve one or more goals of the customer and/or the customer enterprise with regard to user behavior patterns.” Ventrice ¶ 86.
storing, responsive to processing the input, data associated with the first award in the database system such that the first award is achievable by users associated with the first organization;
“In various examples, the building module 326 can send the customized gamification system to the customer. The customized gamification system can be sent to the customer via a designated website and/or URL of the customer, via one or more memories (e.g., a computer readable storage device), and/or other means of providing a gamification system to a customer.” Ventrice ¶ 87.
determining that a first user affiliated with the first organization has satisfied the conditions associated with the first award;
“The customized gamification system can thus be implemented by the customer to recognize and award desired behavior patterns.” Ventrice ¶ 87.
and presenting, responsive to determining that the first user has satisfied the conditions associated with the first award, the first user with the first award.

Claim 2
Ventrice discloses the database system of claim 1, 
wherein the conditions associated with the first award include a combination of conduct associated with the application or service, conduct associated with the learning platform, and conduct separate from the learning platform and the application or service.
“In various examples, the feature module 316 may determine that certain features are required features 318 based on historical data stored in data store internal and/or external to the adaptive wizard framework 300. For example, historical data may indicate a high goal achievement rate in an internal community to increase participation by including expertise tracks. Based on the goal achievement rate of previous models, the feature module 316 may determine that the expertise tracks feature is a required feature 318.” Ventrice ¶ 81.
“For another example, historical data may indicate a 15% increase in participation in a similar models including the expertise tracks feature. Based on the increased participation in other similar models, the feature module 316 may determine that the expertise tracks feature is required. For another example, the adaptive wizard monitors a current gamification system and recommends a modification to a feature based on monitored data. The monitored data can show that the gamification system has an increase to 90% question resolution, but only an increase of 20% more knowledge articles created. Based on the monitored data, the 
Claim 4
Ventrice discloses the database system of claim 1, wherein the user interface comprises:
a plurality of selections configurable to allow the authorized user to customize a description and appearance of the first award, 
“In various examples, the feature selection interface 700 can display an editing box 708. The editing box 708 can include one or more input boxes 710. The input boxes 710 can include fill-in boxes, menus (e.g., displayed and/or drop-down), and the like. In the illustrative example, the user input boxes include a name selection box, a topic selection box, and an icon selection box.” Ventrice ¶ 115 (referring to FIG. 7).
and a menu configurable to allow the authorized user to specify the first customizable logic and designate actions and objects associated with the conditions.
“For example, the feature module can display Novice, Student, Citizen, Veteran and Champion levels with corresponding point thresholds of 5, 20, 50, 200 and 300 points. The customer can modify the levels, such as by renaming the level or changing the point threshold needed to achieve each level.” Ventrice ¶ 54.
Claim 5
Ventrice discloses the database system of claim 1, 
wherein the first award is a first one of a plurality of types of awards associated with the achievement platform, the first type award being different from other types of awards achievable via performance of tasks in the learning platform.
As shown in FIG. 10, “the tutorial rewards feature 1002 includes the tutorial rewards sub-features 1008 of first visit, join a group, first post, first vote, and start a conversation. Other examples may include the illustrated sub-features and/or other 
Claim 6
Ventrice discloses the database system of claim 1, the database system further configurable to cause:
processing a request, from an authorized administrator, to disable achievement of awards in the application or service, the authorized administrator being associated with the first organization; and causing, processing the request, achievement of awards to be disabled for users associated with the first organization.
“In some examples, the recommended features 320, and/or the optional features 322 can include an option to de-select the respective features. The option to de-select respective features can include an on/off toggle, a delete button, or other way to indicate, via the user interface, that the respective feature will not be incorporated into the model of the customized gamification system.” Ventrice ¶ 79.
Claim 7
Ventrice discloses the database system of claim 1, 
wherein the application or service comprises a customer relationship management (CRM) platform 
“For example, the adaptive wizard can pull data from external sources, such as . . . customer relationship management systems.” Ventrice ¶ 21.
provided to a plurality of tenant organizations via an on-demand computing environment, the first organization being one of the tenant organizations.
“In various examples, the adaptive wizard can push the gamification system a customer website, send the gamification system to the customer, or otherwise make the gamification system available to the customer for implementation.” Ventrice ¶ 21. The customer may be one of a plurality of customers. See Ventrice ¶ 159.
Claims 8, 9, and 11–14
Claims 8, 9, and 11–14 are directed to the method performed by corresponding system claims 1, 2, and 4–7, and are therefore rejected for the same reasons as given above.
Claims 15, 16, and 18–20
Claims 15, 16, and 18–20 are directed to a computer program product that is programmed in the same manner as the corresponding systems set forth in claims 1, 2, and 4–6, and are therefore rejected for the same reasons as given above.
III.	DEBOW DISCLOSES CLAIMS 1, 3, 7, 8, 10, 14, 15, AND 17.
Claim(s) 1, 3, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0081714 A1 (“Debow”).
Claim 1
Debow discloses
A database system implemented using a server system, the database system configurable to cause:
“FIG. 1 shows an example recognition environment 100 of rewarding users in an on-demand system.” Debow ¶ 27. The environment 100 may be implemented using the hardware 900 shown in FIG. 9. See Debow ¶ 81.
maintaining, in association with a learning platform, an achievement platform, the achievement platform being configurable to provide awards associated with the learning platform to users of an application or service for achievements associated with the application or service;
“By constantly measuring sales representatives' current performance data 108 versus historical performance data 102 and current performance data 108 of relevant colleagues, performance gauge 105 can identify high performing sales representatives. Once the high performing sales representatives are identified, 
displaying, on a device of an authorized user of the achievement platform, a user interface configurable to allow the authorized user to create or modify customizable awards, 
“As shown in FIG. 6B, interfaces 625 and 635 accept specifications from managers for customizing [a] recognition award.” Debow ¶ 66.
the customizable awards being achievable based on customizable logic definable by the authorized user via the user interface, 
“In some implementations, specifications include . . . rules 636 for awarding the recognition award.” Debow ¶ 66.
the authorized user being affiliated with a first one of a plurality of organizations implementing the application or service;
The user interface is displayed on the manager’s device, see Debow ¶ 64, who is the manager of a sales team that uses Debow’s software to automatically recognize his or her employees. See Debow ¶¶ 60 and 65–66.
It should be understood, however, that this claim element fails to limit the scope of the claim, because the authorized user is not a component of the claimed database system, and therefore, his affiliation with an organization is not material to patentability. See MPEP § 2115 (“[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”); see also Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (explaining that “a description of the environment in which a claimed invention operates” is to be distinguished “from a limitation on the claimed invention itself.”). Thus, although Debow explicitly discloses this optional claim element, prior art generally need not disclose or teach the authorized user’s affiliations in order to make a proper finding of anticipation or obviousness.

Inherent to interfaces 625 and 635 being configured to “accept specifications from managers for customizing the recognition award,” Debow ¶ 66, is the act of the interfaces actually accepting those specifications. As mentioned above, the specifications received from the managers include “rules 636 for awarding the recognition award.” Debow ¶ 66. The rules are defined with conditions that automatically award employees with badges and other rewards when the rules are satisfied. See Debow ¶¶ 61–62.
storing, responsive to processing the input, data associated with the first award in the database system such that the first award is achievable by users associated with the first organization;
“FIG. 7 is one implementation of a recognition schema 700 that can be used for rewarding users in an on-demand system. This and other data structure descriptions that are expressed in terms of objects can also be implemented as tables that store multiple records or object types.” Debow ¶ 67. Notably, the schema 700 includes storage for rewards objects 704, which include a field for “Rules” data that specify the rules for awarding the recognition award. Debow ¶ 69.
determining that a first user affiliated with the first organization has satisfied the conditions associated with the first award; and presenting, responsive to determining that the first user has satisfied the conditions associated with the first award, the first user with the first award.
“As shown in FIG. 5, a recognition award 515 (badge and thanks) is automatically issued to a sales representative `Pasha Kazatsker` on behalf of his manager `Tao Chen`, when the sales representative's monthly revenue crosses a base 
Claim 3
Debow discloses the database system of claim 1, 
wherein the input further comprises assignment of one or more skills to the first award, the assignment of the one or more skills to the first award indicating that achievement of the award is associated with a demonstration of the one or more skills, 
“In some implementations, specifications [from managers for customizing the recognition award] include . . . skills profiling 650 of intended recipients of the recognition award.” Debow ¶ 66. “[S]kills 650 profiling of intended recipients of the recognition award can list various skills such as adaptability, creativity, customer advocacy, decisiveness, determination, initiative, or mastery.” Debow ¶ 66.
and the database system further configurable to cause: storing, responsive to determining that the first user has satisfied the conditions associated with the first award, further data in the database system, the further data indicating that user has the one or more skills.
As shown in FIG. 7, a “profile object 702 is linked to an award object 704, which identifies the recognition awards awarded to the sales representative,” and includes a “Skills” field “that identifies the skills attributed to the recipient of the recognition award.” Debow ¶ 69.
Claim 7
Debow discloses the database system of claim 1, 
wherein the application or service comprises a customer relationship management (CRM) platform provided to a plurality of tenant organizations via an on-demand computing environment, the first organization being one of the tenant organizations.

Claims 8, 10, and 14
Claims 8, 10, and 14 are directed to the method performed by corresponding system claims 1, 3, and 7, and are therefore rejected for the same reasons as given above.
Claims 15 and 17
Claims 15 and 17 are directed to a computer program product that is programmed in the same manner as the corresponding systems set forth in claims 1 and 3, and are therefore rejected for the same reasons as given above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176